FILED
                             NOT FOR PUBLICATION                            JAN 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VALENTIN ANTONIO RAMIREZ,                        No. 10-71731

               Petitioner,                       Agency No. A094-320-707

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Valentin Antonio Ramirez, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for

withholding of removal and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review for substantial evidence factual findings. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the

petition for review.

      We reject Ramirez’s claim that he is eligible for withholding of removal

based on his membership in a particular social group, namely, victims of organized

crime who are unable to avail themselves of the protection of local law

enforcement. See Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008)

(rejecting as a social group “young men in El Salvador resisting gang violence.”).

Accordingly, because Ramirez failed to demonstrate that his fear of persecution is

on account of a protected ground, we deny the petition as to his withholding of

removal claim. See Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009); see also

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“[t]he Real ID Act

requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”).




                                         2                                      10-71731
      Substantial evidence supports the agency’s denial of CAT relief because

Ramirez failed to establish it is more likely than not that he will be tortured with

the acquiescence of the government if he returns to El Salvador. See

Santos-Lemus, 542 F.3d at 748.

      We lack jurisdiction to consider Ramirez’s collateral attack on his

underlying state convictions based on his prior attorney’s failure to advise him of

the immigration consequences of these convictions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     10-71731